The plaintiffs have appealed from a judgment rejecting their demand and dismissing their suit to annul the result of a taxpayers' election, authorizing a bond issue.
The plaintiffs aver that, among the taxpayers who voted in favor of the proposed bond issue, several were not qualified and others were credited with an excessive valuation of the property owned by and assessed to them.
The result of the election, as officially tabulated and promulgated, was that 72 voters, voting an assessment of $71,380, voted in favor of the proposition, and 65 voters, voting an assessment of $61,870, voted against the proposition. At the instance of the plaintiffs, the judge ordered the ballot boxes opened and the votes recounted, and, after hearing the evidence on the question of qualification of each voter whose vote was challenged by this suit, concluded that the net result was that the proposed bond issue was approved by a majority of five in number of votes and $2,700 in amount of assessed value of their property. The attorneys for appellants have not argued the case or filed a brief; which omissions, in a case like this, might well be regarded as an abandonment of the appeal. The case presents only questions of fact, as to which we do not find any error in the findings of the district judge.
The judgment is affirmed. *Page 155